Exhibit 10.41 ANHYDROUS AMMONIA SALES AGREEMENT THIS ANHYDROUS AMMONIA SALES AGREEMENT (this "Agreement") is entered into on this 3rd day of December, 2008, and made effective January 1, 2009 (the "Effective Date"), between KOCH NITROGEN INTERNATIONAL SÀRL, a Switzerland corporation, with a branch office located at Grand Cayman, Cayman Islands, B.W.I. (hereinafter "Seller") and EL DORADO CHEMICAL COMPANY, an Oklahoma corporation, with principal offices at 16 S. Pennsylvania, Oklahoma City, Oklahoma 73107 (hereinafter "Buyer"). Seller and Buyer are sometimes collectively referred to herein as the "Parties" and individually referred to herein as a "Party".
